UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-7805


CLARENCE ROBINSON,

                Petitioner - Appellant,

          v.

LEVERN COHEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:14-cv-02071-DCN)


Submitted:   March 25, 2016                    Decided:    April 7, 2016


Before AGEE and      THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clarence         Robinson      seeks      to    appeal    the    district      court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2012) petition for failure to

exhaust    state      court       remedies.          The   order     is   not    appealable

unless    a    circuit       justice     or    judge       issues    a    certificate       of

appealability.             See     28   U.S.C.       § 2253(c)(1)(A)         (2012).        A

certificate         of     appealability            will     not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the      merits,    a   prisoner       satisfies      this      standard    by

demonstrating         that       reasonable        jurists    would       find    that     the

district       court’s     assessment         of    the    constitutional        claims     is

debatable      or     wrong.       Slack      v.     McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Robinson has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We



                                               2
dispense   with     oral   argument       because    the    facts   and   legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3